TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00263-CV



                                 Richard Chadwick, Appellant

                                                  v.

                                Austin Trust Company, Appellee


                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-12-001985, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

has reported that appellant Richard Chadwick has failed to pay or make arrangements to pay for the

clerk’s record in this appeal. This Court’s clerk sent a letter dated June 3, 2014 to counsel for

Chadwick requesting that he make arrangements to pay for the clerk’s record and that he file a status

report regarding this appeal with this Court. Chadwick was requested to file a response in this Court

on or before June 13, 2014 or risk dismissal of his appeal.

               June 13, 2014 has passed. The clerk’s record has not been filed, and Chadwick has

not filed any response in this Court. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: June 19, 2014




                                              2